NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

   MARIA SANDRA FERNANDEZ DE IGLESIAS,
             Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2013-5089
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 08-CV-0464, Senior Judge Bohdan A.
Futey.
               ______________________

               Decided: October 10, 2013
                ______________________

   MARIA SANDRA FERNANDEZ DE IGLESIAS, of El Paso,
Texas, pro se.

     ANTONIA R. SOARES, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for defendant-appellee.
With him on the brief were STUART F. DELERY, Acting
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor, and REGINALD T. BLADES, JR., Assistant Director.
2                               FERNANDEZ DE IGLESIAS   v. US



                 ______________________

     Before LOURIE, DYK, and O’MALLEY, Circuit Judges.
PER CURIAM.
    Maria Sandra Fernandez de Iglesias appeals the deci-
sion of the United States Court of Federal Claims
(“Claims Court”) granting partial summary judgment to
the government in her suit for unpaid rent on a property
in Mexico. Fernandez de Iglesias v. United States, 96 Fed.
Cl. 352 (2010). Although the Claims Court entered final
judgment in Fernandez de Iglesias’ favor, awarding rental
amounts as provided in the lease, it rejected most of her
claims for increased damages above the rental rate pro-
vided in the lease and for interest. We affirm.
                       BACKGROUND
    Fernandez de Iglesias is the owner of a residential
property located in Ciudad Juarez, Chihuahua, Mexico.
From October 1997 until February 2004, Fernandez de
Iglesias and the government had a formal lease under
which the government paid Fernandez de Iglesias $1800
per month in exchange for use of the property, which
served as a residence for personnel assigned to the U.S.
Consulate in Juarez. After the lease expired in February
2004, the government occupied the property for approxi-
mately 45 days without a formal agreement, and it subse-
quently paid rent for this period at the lease rate of $1800
per month. When it vacated the property, the government
did not return the keys to the residence. It did not return
the keys until October 2007.
    In 2008, Fernandez de Iglesias filed suit in the Claims
Court seeking rent on the property from the date the
government vacated the property until the date it re-
turned the keys. In addition to the base rental rate of
$1800 per month, Fernandez de Iglesias also sought
multiple statutory rent increases under Mexican law, a
FERNANDEZ DE IGLESIAS   v. US                              3



single increase based on the square footage of the resi-
dence, which allegedly exceeded the square footage stated
in the lease, pre- and post-judgment interest as provided
by Mexican law, and unpaid utilities.
    After discovery, the government moved for summary
judgment on all of Fernandez de Iglesias’ claims except
base rent and unpaid utilities. The Claims Court granted
the motion in part. The Claims Court agreed with the
government that Fernandez de Iglesias was entitled to
neither a rent increase based on the square footage of the
residence nor pre- and post-judgment interest, and it
rejected those claims. The court also rejected Fernandez
de Iglesias’ claim for multiple statutory rent increases,
but it reserved the question whether a single statutory
increase was warranted under the facts of the case.
    After further discovery, the government conceded that
it was liable to Fernandez de Iglesias for base rent until it
returned the keys in October 2007, but it continued to
dispute that Fernandez de Iglesias was entitled to either
a statutory rent increase or unpaid utilities for that
period. The government moved for summary judgment on
these remaining claims. The Claims Court largely agreed
with the government and awarded Fernandez de Iglesias
only $75,600 in rent for the period in question, $7560 for a
single statutory rent increase of ten percent, and $485.59
in unpaid utilities.
    Fernandez de Iglesias timely appealed. We have ju-
risdiction pursuant to 28 U.S.C. § 1295(a)(3).
                        DISCUSSION
    Fernandez de Iglesias argues that the Claims Court
erred in rejecting her increased-rent and interest claims.
We review the Claims Court’s grant of summary judg-
ment de novo. Adams v. United States, 471 F.3d 1321,
1324 (Fed. Cir. 2006). To the extent that the Claims
Court’s decision turned on interpretation of the contract
4                               FERNANDEZ DE IGLESIAS   v. US



or determination of foreign law, we review those questions
of law de novo as well. Greenbrier v. United States, 193
F.3d 1348, 1354 (Fed Cir. 1999) (contract interpretation);
Guardian Indus. Corp. v. United States, 477 F.3d 1368,
1371 (Fed. Cir. 2007) (foreign law).
    Fernandez de Iglesias first argues that she was enti-
tled to multiple statutory rent increases under a provision
of the Civil Code of Chihuahua, Mexico. That provision
states:
    In the leasing of real property for a defined period,
    a tenant who is up to date in payment of rents
    shall be entitled to extend the lease for a term
    equal to the term in the contract if the tenant so
    requests before the expiration of the stipulated
    term, but such extension may not exceed one year.
    In such case, the lessor may increase the prior
    rent by up to ten percent, provided rent has not
    been increased within the last three months.
Código Civil del Estado de Chihuahua [CCC] [Civil Code
of Chihuahua], art. 2384, Periódico Oficial del Estado
[POE], 23 de Marzo de 1974 (Mex.) [hereinafter Article
2384]. Fernandez de Iglesias contends that this provision
entitles her to a ten percent increase in rent for every four
months that the government retained the keys.
    Based on the text of the provision and expert testimo-
ny presented by the parties, the Claims Court concluded
that Fernandez de Iglesias was entitled to a single ten
percent increase at most. We agree. 1



    1  The lease provided that “[t]he terms of this lease
shall be construed in accordance with the local laws
governing the site of the premises leased hereunder.”
Fernandez de Iglesias, 96 Fed. Cl. at 355. Because the
government does not argue otherwise, we assume without
FERNANDEZ DE IGLESIAS   v. US                              5



     Fernandez de Iglesias also seeks a rent increase based
on the square footage of the property, which allegedly
exceeds the square footage stated in the lease. Fernandez
de Iglesias cites no provision in the contract or incorpo-
rated Mexican law for the award of a corresponding
increase in rent pursuant to the contract. At most, she
relies on testimony from her Mexican legal expert that a
Mexican court “would have probably granted” a corre-
sponding decrease in rent to a tenant whose lease over-
stated the property’s size. Fernandez de Iglesias, 96 Fed.
Cl. at 360. But she cites no case where the converse relief
was granted to a landlord, who is by definition familiar
with the property being rented. Moreover, the lease gives
no indication that the amount of rent was based on the
square footage of the property, and Fernandez de Iglesias
accepted the agreed-upon rent for six years without
complaint, thus negating any condition in the contract
that could allow for greater recovery. We agree with the
Claims Court that “no law supports [Fernandez de Iglesi-
as’] position.” Id. at 361.
    Finally, Fernandez de Iglesias seeks 18 percent pre-
and post-judgment interest under Mexican law. We agree
with the Claims Court, however, that pre- and post-
judgment interest here must be governed by the Contract
Disputes Act (“CDA”), 41 U.S.C. §§ 7101–09, not Mexican



deciding that this choice-of-law provision is broad enough
to effectively incorporate Article 2384 into the contract, as
Fernandez de Iglesias and the Claims Court assumed. If
Article 2384 were not incorporated into the contract, it is
difficult to see how it could be relied on to recover addi-
tional sums from the government. Foreign law provisions
not incorporated in the contract are not enforceable in the
Claims Court. The Claims Court properly denied leave to
amend the complaint to add claims under Mexican federal
criminal law. Fernandez de Iglesias, 96 Fed. Cl. at 362.
6                                 FERNANDEZ DE IGLESIAS   v. US



law. The general rule is that the United States is not
liable for pre- or post-judgment interest: “Interest on a
claim against the United States shall be allowed on a
judgment of the [Claims Court] only under a contract or
Act of Congress expressly providing for payment thereof.”
28 U.S.C. § 2516(a). Although the contract here stated it
was to be construed in accordance with Mexican law, it
did not incorporate Mexican law provisions governing
interest. The terms of the lease here provide that “[t]he
TENANT shall pay interest . . . as provided in the [CDA].”
Fernandez de Iglesias, 96 Fed. Cl. at 361 (alteration in
original). Thus, only CDA interest is available. We there-
fore conclude that the Claims Court correctly denied pre-
and post-judgment interest.
    In sum, we agree with the Claims Court that Fernan-
dez was not entitled to (1) multiple ten percent rent
increases, (2) a rent increase based on square footage, or
(3) pre- and post-judgment interest. We conclude that the
Claims Court did not err in granting summary judgment
to the government on these issues.
    Fernandez de Iglesias also challenges a number of the
Claims Court’s other rulings. We have reviewed her
contentions and find them lacking in merit.
                      AFFIRMED
                          COSTS
    Costs to the United States.